Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
 Response to Amendment
Claims 1, 7, 13, 19 are amended.  Claims 1-24 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the arguments are directed to the newly amended independent claims that change the scope of the claims as a whole and are open to new grounds of rejection.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26-37 of copending Application No. 16/393607 (reference application) in view of Goel et al. (US 20150062142).  Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The table below helps illustrate the double patenting rejection:

Claim 1 of Instance Application
Claim 26 of No. 16/393607
At least one non-transitory computer readable storage medium comprising a set of instructions, execution of which by a graphics apparatus causes the graphics apparatus to:





associate a mask with a first portion of an image area based on eye-tracking information;

cause the first portion of the image area corresponding to the mask to be rendered at a first rate;

cause a second portion of the image area to be rendered at a second rate, wherein the second portion is a region outside of the first portion, and wherein the second rate is different from the first rate 
and associate the mask with a third portion of the image area based on a change in the eye-tracking information, wherein the change in the eye-tracking information includes a change in gaze location and wherein the mask is thereby relocated.

At least one non-transitory computer readable storage medium comprising instructions stored thereon that if executed by one or more of a plurality of processing cores that support foveated rendering based on eye-tracking information, cause the one or more of the plurality of processing cores to:

assign a first mask value to a first portion of an image area based on the eye-tracking information;

assign a second mask value to a second portion of the image area;

cause the first portion of the image area to be rendered at a first rate;

cause the second portion of the image area to be rendered at a second rate; and

associate the first mask value with a third portion of the image area based on a change in the eye-tracking information;

wherein the second portion is a region outside of the first portion,

further wherein the first rate is different than the second rate
wherein the first rate corresponds to a multi-sample anti-aliasing (MSAA) sampling rate setting exceeding 1x for the graphics apparatus.



Hence, as can be seen from the table above, the only difference between the claim of the instance application and the copending application are syntax differences and the additional limitation of wherein the first rate corresponds to a multi-sample anti-aliasing rate setting for the graphics apparatus and change in the eye-tracking information includes a change in gaze location and wherein the mask is thereby relocated.
The limitation of wherein the change in the eye-tracking information includes a change in gaze location and wherein the mask is thereby relocated is an obvious description of eye-tracking as eye tracking inherently involves the tracking of the eye’s gaze and the mask is directed towards the location of the gaze.
	Furthermore, the reference of Goel teaches the known limitation wherein the first rate corresponds to a multi-sample anti-aliasing sampling rate setting exceeding 1x for the graphics apparatus (see [0068], wherein multi-sample antialiasing (MSAA) is performed depending on the finest desired sampling rate setting of the render target), and (see [0032-0033], wherein MSAA sampling rates of 4, 8, 16, or other values is known to provide for smoother transitions along edges).  It would have been obvious to one of ordinary skill in the art to apply the Goel reference as the reference is the analogous art of variable rate shading.  An advantage of the modification is that it achieves the result of using well know anti-aliasing including performing MSAA at various sampling rates to improve anti-aliasing and smoothing, at a processing cost.
	The dependent claims are similarly rejected for at least the reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-13, 15-19, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenter et al. (“Foveated 3D Graphics”, hereinafter “G1”) in view of Guenter et al. (YouTube: “Foveated 3D Graphics,” hereinafter “G2”) and Goel et al. (US 20150062142).
Re claim 1, G1 teaches at least one non-transitory computer readable storage medium comprising a set of instructions, execution of which by a graphics apparatus causes the graphics apparatus to (See p. 2, system including eye tracking hardware, computer, graphics card, and display as inherently containing non-transitory computer readable storage memory):
associate a mask with a first portion of an image area based on eye-tracking information (see p. 1, abstract: tracks the user’s gaze points and renders three image layers around it at progressively higher angular size, but lower sampling rate) and (see Fig. 1, wherein the tracked gaze point is a pink dot followed by 3 eccentricity layers (red as a first mask)).  Thus, the different layers cover different portions of the image and are interpreted as masks that cover the image.
cause the first portion of the image area corresponding to the mask to be rendered at a first rate (see p. 2, left col., wherein the inner layer is smallest in angular diameter and rendered at the highest resolution (native display) and the finest LOD).
cause a second portion of the image area to be rendered at a second rate, wherein the second portion is a region outside of the first portion, and wherein the second rate is different from the first rate (See p. 1-2, 1 Introduction, wherein in reference to Fig. 1, 3 layers are denoted as inner/foveal layer, middle layer and outer layer, wherein the two peripheral layers cover a progressively larger angular diameter but are rendered at progressively lower resolution (wherein the middle and outer mask layers are interpreted as “second portions that are regions outside the first portion, and wherein the second portions of the image area to be rendered at a second rate”) and (see abstract, renders 3 image layers around the user’s gaze at progressively lower sampling rate).
G1 does not explicitly teach associated the mask with a third portion of the image area based on a change in the eye-tracking information, wherein the change in the eye-tracking information includes a change in gaze location and wherein the mask is thereby relocated.
	However, G2 teaches associated the mask with a third portion of the image area based on a change in the eye-tracking information, the change in the eye-tracking information includes a change in gaze location and wherein the mask is thereby relocated (see p. 2-4, wherein as the eye tracking of the gaze location moves to different third portions, the circular mask is also relocated) and (see p. 5-7, wherein the different layers such as foveal, middle, and outer layers discussed in G1 are explicitly shown masking areas of the image, based on eye-tracking and changes to the eye’s gaze).
	It would have been obvious to modify G1’s foveated rendering system of using a mask for eye tracking and foveated rendering, to explicitly track the eye gaze and move the mask accordingly, as taught by G2, as the references are in the analogous art of foveated rendering systems.  An advantage of the modification is that it achieves the result of using foveated rendering techniques to processing different areas of an image at different rates, with higher resolutions at gaze locations, and lesser resolutions at other outside areas.
	G1 teaches MSAA anti-aliasing to remove artifacts and a first rate performing MSAA or no MSAA (see 4.2 Anti-aliasing), but G1 and G2 do not explicitly teach wherein the first rate corresponds to a multi-sampling anti-aliasing (MSAA) sampling rate setting exceeding 1x for graphics apparatus.
	However, Goel teaches wherein the first rate corresponds to a multi-sampling anti-aliasing (MSAA) sampling rate setting exceeding 1x for graphics apparatus (see [0032-0033], wherein MSAA is performed at different factors exceeding 1x, such as 4, 8, 16, or any other value).
	G1, G2, and Goel teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify G1 and G2, graphics processing system including anti-aliasing to smooth artifacts at edges to explicitly use different MSAA sampling rates to smooth jagged edge renderings.  An advantage of the modification is that it achieves the result of explicitly using different rates of MSAA that exceed 1x to sample and smooth artifacts of pixels along edges of objects.
Re claim 3, G1 and G2 and Goel teaches claim 1.  Furthermore, G1 teaches wherein the first rate is higher than the second rate (see p. 2, left col., wherein the inner layer is smallest in angular diameter and rendered at the highest resolution (native display) and the finest LOD and the outer second portions are rendered at progressively lower resolutions and coarse LOD).
Re claim 4, G1 and G2 and Goel teaches claim 1.  Furthermore, G1 teaches wherein the first rate is 2x the second rate (see  p. 2, left col., wherein the inner layer is smallest in angular diameter and rendered at the highest resolution (native display) and the finest LOD), and (see p. 2, R col, wherein three image regions sampled at pixel distances of 1, ½, and ¼ of native resolution, wherein a 1 native resolution is 2x faster than ½ native resolution).
Re claim 5, G1 and G2 and Goel teaches claim 1. Furthermore, G2 teaches wherein the first rate is 4x the second rate (see  p. 2, left col., wherein the inner layer is smallest in angular diameter and rendered at the highest resolution (native display) and the finest LOD), and (see p. 2, R col, wherein three image regions sampled at pixel distances of 1, ½, and ¼ of native resolution, wherein a 1 native resolution is 4x faster than 1/4 native resolution).
Re claim 6, G1 and G2 and Goel teaches claim 1.  Furthermore, G2 teaches the third portion of the image area corresponding to the relocated mask to be rendered at the first rate (see p. 1 and 5, wherein the foveal region is rendered at a first native rate, and see p. 2-4, wherein as the eye gaze is tracked, the mask relocates and the inner new “third portions” are updated to be at the first rate).  For motivation, see claim 1.
	Claims 7, 9-12 claim limitations in scope to claims 1, 3-6 and are rejected for at least the reasons above.
Claims 13, 15-18 claim limitations in scope to claims 1, 3-6 and are rejected for at least the reasons above.  Furthermore, G1 teaches a graphics apparatus with cache memory and logic communicatively coupled to the cache memory (See p. 2, system including eye tracking hardware, computer, graphics card, and display).
Claims 19, 21-24 claim limitations in scope to claims 1, 3-6 and are rejected for at least the reasons above.  


Claims 2, 8, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenter et al. (“Foveated 3D Graphics”, hereinafter “G1”) in view of Guenter et al. (YouTube: “Foveated 3D Graphics,” hereinafter “G2”), Goel (US 20150062142), and Grossman et al. (US 20170221184).
Re claim 2, G1 and G2 and Goel teaches claim 1.  G1 and G2 and Goel teaches varying sampling rates, but does not explicitly teach wherein the first and second rates correspond to first and second shading rates respectively.
However, Grossman teaches wherein the first and second rates correspond to first and second shading rates respectively ([0022] The described aspects provide a graphical processing unit (GPU) with a flexible, dynamic, application-directed mechanism for varying the rate at which fragment shading is performed for rendering an image to a display. In particular, the described aspects allow different shading rates to be used for different fragments (e.g., tile, sub-tile, quad, pixel, or sub-pixel region) of a rasterized (scan converted) primitive used to render the image. For instance, the described aspects may allow the shading rate to vary from very coarse (i.e., one shaded sample per 8.times.8 pixel screen tile) to quad based (i.e., one shaded sample per 2.times.2 pixel area), or finer (i.e., one shaded sample per pixel), to full subpixel resolution), ([0023] In determining the shading rate for different regions of each primitive (and/or different regions of the 2D image), the described aspects take into account variability with respect to desired level of detail (LOD) across regions of the image. For instance, but not limited hereto, different shading rates for different fragments of each primitive may be associated with one or more of foveated rendering (fixed or eye tracked), foveated display optics, objects of interest (e.g., an enemy in a game), and content characteristics (e.g., sharpness of edges, degree of detail, smoothness of lighting, etc.). In other words, the described aspects, define a mechanism to control, on-the-fly (e.g., during the processing of any portion of any primitive used in the entire image in the graphic pipeline), whether work performed by the pixel shader stage of the graphics pipeline of the GPU is performed at a particular spatial rate, based on a number of possible factors, including screen-space position of the primitive, local scene complexity, and/or object identifier (ID), to name a few), and ([0028] Referring to FIG. 1, in one example, a computer device 10 includes a graphics processing unit (GPU) 12 configured to implement the described aspects of variable rate shading. For example, GPU 12 is configured to determine and use different fragment shading rates for shading (i.e. calculating a color for) different fragments covered by a primitive of an image based on respective shading rate parameters for respective regions of the image. In other words, GPU 12 can dynamically vary the rate at which fragment shading is performed on-the-fly during rendering of an image, for example, based on a variability in level of detail (LOD) within the image. Alternatively, or in addition, GPU 12 can be configured to vary a number of samples (e.g., nSamples, such as color samples) for each pixel of the image based on the respective shading rate parameters for respective regions of the image. In other words, GPU 12 can use a coverage mask for each shaded color fragment that enables sharing the shaded color fragment across the samples of two or more pixels) and (See [0109], shading a first fragment at a first shading rate and shading a second fragment at a second shading rate, wherein the shading rates are different) and (see [0104], wherein different regions have different shading rates).
G1, G2, Goel, and Grossman teaches claim 2.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify G1 and G2’s foveated rendering system that uses differing rates at different regions to explicitly include first and second shading rates, as the references are in the analogous art of rendering systems that include foveated rendering for various regions, as taught by Grossman.  An advantage of the modification is that it achieves the result of explicitly sampling different regions at different shading rates to change the level of detail of different regions. 
 	Claims 8, 14, and 20 claim limitations in scope to claim 2 and are rejected for at least the reasons above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616